Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Applicant’s amendment in the reply filed on 5/31/2022 is acknowledged, with the cancellation of Claims 5 and 6.  Claims 1-4, and 7-20 are pending. Claims 1-4, and 7-20 are examined on the merits.
      Any rejection that is not reiterated is hereby withdrawn.



Claim Objections
Claims 9, 19, and 20 are objected to because of the following reasons:  
Claims 9 and 20 recite “wherein the polyphenols comprise at least one organic acid as listed in Table 2 (at lines 1-2), …and/or at least one amino acid/alkaloid as listed in Table 8 (at lines 4-5)”. However, “organic acid” listed in Table 2 are not polyphenols, and amino acid/alkaloid is not polyphenol either. Applicant needs to delete those parts of recitations from the claims.
Claim 19 recites “The method of claim 13, further comprising a step of co-administering to the mammal…”, however, claim 13 does not mention anything about “the mammal”, Applicant is suggested to change “the mammal” to “the individual”.


Claim Rejections –35 USC § 112, 2nd
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 7 is newly rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
This is a new rejection necessitated by the Applicant’s amendment filed on 5/31/2022.
Claim 7 recites “The method of claim 6…”. However, claim 6 has been cancelled. Therefore, the “wherein …” clause in claim 7 (at lines 1-8) is very confusing, as it is not clear what those red colored plant materials, etc. are referring to.
Therefore, the metes and bounds of claims are rendered vague and indefinite. The lack of clarity renders the claims very confusing and ambiguous since the resulting claims do not clearly set forth the metes and bounds of the patent protection desired. 

	


Claim Rejections –35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-4, 7-9, 11, and 12 are newly rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Fisher et al (US 20130184228 A1).
This is a new rejection necessitated by the Applicant’s amendment filed on 5/31/2022.
Fisher et al teach Example 3 demonstrated a strong synergistic effect of the muscadine pomace extract and an additional source of resveratrol, such as Japanese knotweed root extract, as an anti-aging composition in producing lipophilic antioxidant capacity (thus synergistic inhibitors of signaling component). The selective synergy exhibited in the lipophilic conditions was unexpected whereas only additive effects were observed in hydrophilic conditions. The present findings demonstrate the further unexpected finding that selected synergistic effects on antioxidant gene expression, mitochondrial biogenesis, mitochondrial activity and mitochondrial biogenesis gene expression is produced by adding to the composition polyphenols (such as anthocyanins)  from a source other than the muscadine grape or Japanese knotweed extract, for example from elderberry (thus purple-blue colored plant material) fruit extract. The unexpected synergistic mitochondrial effect of the additional polyphenols, such as that from elderberry fruit extract, was evidenced by an increase in mitochondrial biogenesis as measured by mitochondrial mass, activity, and gene expression [0152]. 
Fisher et al teach extracts may be in liquid or powder form [0045] (thus claim 7 is met). 
Fisher et al teach mitochondrial biogenesis is regulated by many signaling pathways and hormones; the expression of multiple genes and transcription factors is altered during mitochondrial biogenesis (Lopez-Lluch et al., Exp. Gerontol. 43:813-819, 2008). Thus, it was also determined if the formulation-induced changes observed in mitochondrial density and activity were associated with changes in the expression of genes involved in mitochondrial biogenesis. Specifically, the gene expression of sirtuin 1 (SIRT1), sirtuin 3 (SIRT3), peroxisome proliferator-activated receptor gamma coactivator-1 alpha (PGC1-.alpha.), nuclear respiratory factor 1 (nrf 1), and cytochrome c oxidase subunit VIIc1 (COX) was measured because the upregulation of these genes is thought to influence mitochondrial biogenesis. [0154].
Fisher et al teach the disclosed muscadine pomace extracts and compositions can be useful for inhibiting one or more oxidative processes, such as free radical formation associated with cellular events such as cellular aging. The compositions can include a pharmaceutical carrier and at least one disclosed muscadine pomace extract either alone or in combination with resveratrol from a source other than muscadine [0127].
Fisher et al teach the therapeutically effective amount of the agents administered can vary depending upon the desired effects and the subject to be treated. In one example, the method includes daily administration of at least 1 mg of the composition to the subject (such as a human subject). For example, a human can be administered at least 1 g or at least 10 g of the composition daily, such as 1 g to 5 g daily (thus 1000 mg, thus claim 11 is met), 5 g to 10 g daily, for example 7 g daily. In one example, the subject is administered at least 5 g of the composition including muscadine pomace extract and resveratrol. In other examples, the subject is administered at least 6.3 g orally of such composition (thus an orally administrable composition). The dosage can be administered in divided doses (such as 2, 3, or 4 divided doses per day), or in a single dosage daily [0132].
Fisher et al teach in other examples, the composition also includes polyphenols, such as anthocyanins, from a source other than muscadine, for example from one or more of elderberry, black currant, blueberry, black raspberry, red raspberry, blackberry, bilberry, cloudberry, chokeberry, gooseberry, grape or purple carrot, or an extract of any of them. In particular embodiments the polyphenols, such as anthocyanins, are in an extract of elderberry fruit. In other examples, the polyphenols from sources other than muscadine are present in a ratio of 1:3 to 2:1 with polyphenols from the muscadine pomace extract [0008].
Fisher et al teach it has now been determined that further synergistic effects can be obtained by combining a resveratrol with a mixture of muscadine pomace extract and an additional source of polyphenols, such as a source of anthocyanins, for example elderberry fruit [0069].
Fisher et al teach the disclosed compositions have surprisingly synergistic lipophilic antioxidant activity (thus inhibiting oxidation pathway). It is known that oxidative stress (thus cellular stress, thus claim 2 is met) is a central mechanism underlying normal aging. It is also known that lipophilic antioxidants are capable of inhibiting various types of skin damage (thus inhibiting a signaling pathways, thus a second enzyme/signaling component in the pathway or a second distinct pathway, thus claims 3 and 4 are met) thus a method of one or more pathways associated with health and healthy aging in an individual). Based on these observations, methods are disclosed for inhibiting cellular aging, for example by inhibiting or reducing free radical production or activity (thus identifying a signaling component). In one example, a dose of the composition is administered to a subject in need of antioxidant activity and the dose is sufficient to inhibit or reduce one or more processes associated with cellular aging, such as free radical formation or activity in the subject [0115].
Fisher et al teach in particular embodiments, the method includes combining a mixture of bronze and purple muscadine pomace extract and elderberry fruit extract (thus purple-blue color) having a polyphenol content of at least 5% with a Japanese Knotweed root extract. In certain examples the Japanese Knotweed root extract (thus based on a geographic diet or ethnographic diet) is at least 98% resveratrol, and/or the muscadine pomace extract is a mixture of bronze and purple muscadine pomace extract (thus based on a geographic diet). In some embodiments of the method the bronze and purple muscadine pomace extracts are combined or otherwise present in a ratio that ranges from 0.1 to 10 [0013] (thus selecting a plurality of polyphenols from plant materials, thus claim 8 is met).
Fisher et al teach Elderberry (Sambucus nigra): A plant belonging to the Adoxaceae family found in Europe and North America with several regional varieties or subspecies (thus selected based on a geographic diet). The flowers are in flat corymbs. The berries are black to glaucous blue and contain anthocyanins and other polyphenolics (for example, proanthocyanidins and flavonols such as quercetin) (thus claim 9 is met) and in which the amount and type of anthocyanins and other polyphenolics vary depending upon the variety [0042].
Fisher et al teach the compositions herein (particularly the food, beverage and dietary supplement compositions) can be fortified with one or more nutrients, especially one or more vitamins and/or minerals. Non-limiting examples of such vitamins and minerals include iron, zinc, copper, calcium, phosphorous, niacin, thiamin, folic acid, pantothenic acid, iodine, vitamin A, vitamin C, vitamin B2, vitamin B3, vitamin B6, vitamin B12, vitamin D, vitamin E, and vitamin K. Commercially available sources of the vitamins and minerals may also be included in the present compositions [0097] (thus claim 12 is met).
Fisher et al teach inhibiting (including preventing) cellular aging: Inhibiting (for example preventing) one or more processes associated with cellular aging, such as inhibiting free radical formation or activity in a subject who ingests the composition. Preventing cellular aging refers to an intervention that ameliorates a sign or symptom of cellular aging. Preventing includes prophylaxis to delay the onset of one or more processes associated with cellular aging. Prevention or inhibition of cellular aging does not require a total absence of cellular aging. In a particular example, a disclosed composition decreases or delays a process associated with cellular aging by at least 10%, at least 20%, at least 50%, or even at least 90%. Such decreases can be measured using the methods disclosed herein as well as those known in the art. [0046].
Therefore, the reference is deemed to anticipate the instant claim above.



Claim Rejections –35 USC § 103

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-4, and 8-20 are newly rejected under 35 U.S.C. 103(a) as being unpatentable over Lou et al (Lou et al, Chlorogenic acid and luteolin synergistically inhibit the proliferation of interleukin-1β-induced fibroblast-like synoviocytes through regulating the activation of NF-κB and JAK/STAT-signaling pathways. Immunopharmacology and immunotoxicology, (2015) Vol. 37, No. 6, pp. 499-507).
This is a new rejection necessitated by the Applicant’s amendment filed on 5/31/2022.
Lou et al teach Chlorogenic acid (CGA) (thus claims 9 and 20 met) and luteolin (Lut) (thus polyphenols) are the predominant constituents of Caulis Lonicerae (a green color for leaf, orange-yellow color for stems or branches), which is usually used in the treatment for rheumatoid arthritis (RA) (thus inflammation, thus claims 2 and 14 are met). In this study, we investigated whether CGA and Lut could synergistically inhibit the proliferation of fibroblast-like synoviocytes (FLSs) in RA synovial tissues. Rat FLS cells (RSC-364) induced by interleukin (IL)-1β were treated by CGA, Lut or both of them.  The apoptosis rates were detected by flow cytometer.  Protein expression of key molecules of NF-κB and JAK/STAT signaling pathways were detected by Western blot. Treatment with CGA and Lut inhibited the proliferation of RSC-364 cells stimulated by IL-1β significantly and induced cell apoptosis notably.  The ratio of apoptosis in RSC-364 cells induced with IL-1β accompanied by both CGA and Lut increased approximately 7-fold compared with those incubated with IL-1β alone. The results of immunoblot analysis revealed that the key molecules involved in the NF-κB and JAK/STAT-signaling pathways, including NF-κB p50, p100, IKKα/β, gp103, JAK1 and STAT3, were decreased significantly in RSC-364 cells treated by IL-1β plus CAG and Lut compared with those incubated with IL-1β alone (thus synergistically inhibit JAK1 signaling component, thus claims 10 and 13 are met; thus testing the plurality polyphenols). Additionally, the amounts of phospho-IKKα/β and phospho-STAT3 were also decreased significantly in cells treated with CGA and Lut (thus modulate one or more pathways, thus claims 3, 4, 15, and 16 are met). Furthermore, the synergistic effect of CGA and Lut was superior to the effect of one of these two ingredients. Our finding suggested that the combination of CGA and Lut may be a potential therapeutic treatment for the inflammatory proliferation of synoviocytes in patients with RA (see Abstract).
Lou et al teach CGA and Lut are the predominant constituents of Caulis Lonicerae, a Chinese herb (thus plant material selected based on a geographic and/or ethnographic diet, thus claim 8 is met) that is usually used in the treatment of RA (page 505, 1st column, last paragraph bridging 2nd column).
Lou et al do not specifically teach orally administering polyphenols, neither do Lou et al teach co-administering a vitamin, a dietary trace element or mineral, or the claimed amount of polyphenols in claims 11 and 18.
            It would have been prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to orally administrating the claimed polyphenols since Lou et al teach CGA and Lut are the predominant constituents of Caulis Lonicerae, a Chinese herb that is usually used in the treatment of RA.
          It would also have been prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to co-administering a vitamin or a dietary trace element or mineral since the Chinese herb Caulis Lonicerae inherently contains a vitamin or a mineral.
            Regarding the claimed amount of polyphenols in claims 11 and 18, although the prior art did not specifically disclose the amounts of polyphenols, it would have been obvious to one of ordinary skill in the art at the time Applicants' invention was made to determine all operable and optimal concentrations of polyphenols because the amount of the claimed polyphenols are art-recognized result effective variables because they have the ability to treat rheumatoid arthritis, which would have been routinely determined and optimized in the pharmaceutical art.
	        From the teachings of the references, it is apparent that one of the ordinary skills in the art would have had a reasonable expectation of success in producing the claimed invention. 
	        Thus, the invention as a whole is prima facie obvious over the references, especially in the absence of evidence to the contrary.  

	     Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
             No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QIUWEN MI whose telephone number is (571)272-5984.  The examiner can normally be reached on Monday-Friday 8:30 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Qiuwen Mi/
Primary Examiner, Art Unit 1655